PER CURIAM.
We deny the Petition for Writ of Certio-rari based on our decisions in Progressive Auto Pro Insurance Co. v. Wynne Chiropractic, Inc., 905 So.2d 1038 (Fla. 5th DCA 2005); Bluegrass Art Cast, Inc. v. Consolidated Erection Services, Inc., 870 So.2d 196 (Fla. 5th DCA 2004), and Holiday v. Nationwide Mutual Fire Insurance, 864 So.2d 1215 (Fla. 5th DCA 2004). However, as we did in those cases, we certify to the Florida Supreme Court the same question:
In light of the supreme court’s decision in Sarkis v. Allstate Insurance Company, 863 So.2d 210 (Fla.2003), may a multiplier be applied to enhance an award of attorney’s fees granted under a fee-shifting statute such as section 627.428, Florida Statutes (2002)?
PETITION DENIED; QUESTION CERTIFIED.
PETERSON, PALMER and ORFINGER, JJ., concur.